TYSON, J.
— The objection to the question asked witness Pace by the solicitor “if he saw or heard the defendant Miles and General Foster in conversation a few nights before' the death of June Brunson talking about poisoning Brunson,” was properly overruled. Miles was on ’trial jointly with this appellant and the State was entitled to introduce evidence of every incriminating circumstance :as against him. It appears that no objection 'of1 any kind w'as made to the answer of the Avitness by this defendant, and that the court confined its consideration by the jury as evidence against Miles alone.
The question propounded by the solicitor to the deffendant as a Avitness, if there had not been illicit relations betAveefi her and General Foster prior to the Meath of her husband, was proper. ' The eAddent purpose of 'this evidence was to show a motive for administering the poisoned whiskey to her husband Avhich caused his Meath.
There was testimony tending strongly to prove a conspiracy betAveen this defendant, Foster and Miles to poison the deceased. Indeed it tends to show that this defendant put the strychnine in the Avhiskey Avhich Foster induced him. to drink that killed him. The testimony also tends to shoAVthat the motive Avhich prompted the act Avas the intimate relations- existing between this defendant and Foster. In view of these tendencies of the evidence the written charges 1 and 3 rquested by defendant' Avere properly refused. But independent of these considerations, charge number 1 whs improper. The presence of a motive for the commission of the offense charged while always a legitimate subject of inquiry, is not indispensable to a conviction or an element of the burden of proof which the law devolves upon the prosecution, whether the agency or connection of the accused ‘is manifested by direct and positive evidence, or only by circumstantial evidence; the criminal act and the connection of the accused with it being proved beyond a *41reasonable doubt, the act itself furnishes the evidence, that to its perpetration there was some cause or influence moving the mind. — Clifton v. The State, 73 Ala. 473; Stone v. The State, 105 Ala. 60.
Charge 2 asserts that unless the defendant was instrumental in communicating the poison to June Brunson she must be acquitted.- The only act shown by the evidence in the giving or delivering the bottle containing the poisoned whiskey to the deceased was done by Poster. It is also shown by the evidence that the defendant was not present when he gave the whiskey’to Brunson, the deceased, to be drunk by him. In view of this state of the evidence the jury could have construed the language of the charge to mean that unless she was personally present and expressly directed Poster to give the whiskey to Brunson, then she would not be guilty. This certainly renders the charge misleading and its refusal proper.
The testimony tended to establish that the defendant was an accessory to the poisoning of the deceased, and, if the jury believed this to be true, they were authorized to convict her, notwithstanding, she may not. have either expressly or impliedly directed Poster to give it to him to be drunk by him. Again if she put the strychnine in the, whiskey for the purpose of having it drunk by the deceased with the intent to poison him, and it was given to him by any one, without her knowledge, and death resulted therefrom, she would be guilty.
Affirmed.